                  EXHIBIT B




Case 5:19-cv-00250-FL Document 1-3 Filed 06/18/19 Page 1 of 7
~   •    C         i    https:// w>MV.youtu be.com/watch ?v=6cwXd 1kGyuE

m Apps   •      Stuff   •   Yo utube        •        Duke       citi Citibank       llll   Rese,ve     •      Epic

    D YouTube




                                   I.
                               SEASONS



                                    ' ~
                                                 I        LEVEL4

                                                          262 / dOO
                                                                                                                     .g   pruhWtn   r




                                SMG fllmlN1tln1u


                                Plltol Ellmfl'lllllo,,_




                             How To Get AIMBOT+ESP in SEASON 81 [NOT clickbait!)
                             3,432views                                                                                                 111,   60   . , 12   ,- SHARI,    ... SAVE




                             0          CBV
                                        Fub!is+ed Qf) t.0t:!~. 2019

                                          t-ttps://d1scord.9g/ yq8wvJ8
                                                                                                                                                                         SUBSCRIBE 12K



                                          t\ttps:!/d1sco.-d.gg/ yq8wvJ8

                                          r't tps://shoppy.gg/ @ShopCamOad
                                        Cat~ory                  Gaming

                                          Music in this video

                                          Learn more

                                          List en ad-free with YouTube P1emium

                                          Son9                   Soldie-r, Pt. 1
                                        Artist                  Yoe Mase

                                        Album                    Soldie-r

                                                                                                                                                                              1
                                          Licensed to            EOM {District) (on behalf of Seeking Blue)
                                          YouTube by
                                                          Case 5:19-cv-00250-FL Document 1-3 Filed 06/18/19 Page 2 of 7
                                          SHOWl.£SS
E--    • C
...::.: Apps   .      i
                   Stuff
                           https://www.youtube.com/watch ?v=IDvPS9klSnA

                           •   Yo utube       Duke     crti Citibank     ill   Reserve   •   Epic


           D YouTube                                                                                          Search



                                                                                                                                                                                                                  Top



                                                                                                                                                                                                                  ••
                                                                                                                                                                                                                   ••
                                                                                                                                                                                                                  fJ
                                                                                                                                                                                                                    ••
                                                                                                                                                                                                                     ••e
                                                                                                                                                                                                                  9
                                                                                                                                                                                                                  8

                                                                                                                                                                                                                  A
                                                                                                                                                                                                                      ••
                                                                                                                                                                                                                    L


                                                                                                                                                                                                                    L


                                                                                                                                                                                                                  g
                                                                                                                                                                                                                  A
                                                                                                                                                                                                                        IC
                                 #formitehack ~ortnitecheats #fortnite
                                 FORTNITE HACK [PC XBOX PS4] Wallhack + AIMBOT CHEATS 2019 [Hacker] Gameplay SEASON 9
                                 180 watching now                                                                                                        111,   441   •• 148   ,+ SHARE   ='+ SAVE     1111
                                                                                                                                                                                                                    r.


                                 •          CBV
                                            sta•ted streaming on May 14, 2019

                                            FORTNITE HACK (PC XBOX PS4] Wallhack + AIMBOT CHEATS 2019 [Hacker) Gameplay SEASON 9
                                                                                         Case 5:19-cv-00250-FL Document 1-3 Filed 06/18/19 Page 3 of 7
                                                                                                                                                                                                     SUBSCRIBE


                                                                                                                                                                                                              2
                   i   https://www.youtube.com/watch?v=dDW-SAsFw3I

:;!   Apps                Voutube   a   Duke   citi Citiba nk   llll   Resecve              Epic

       D VouTube                                                                                                           Search


                                                                                                                                                                        1 7.0 f P S (. 71 "120)




                                                                                                                                                                                                                                      ~

                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      J

                                                                                                                                                                                                               M •



                                                                                                                                                                                                             ~ ~ I;
                                                                                                                                                                                                                         Tab   :i,,
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                             S2      0         0




                                                                                                                       •   ,001100
                                                                                                                       +   1001to<I -


                                                                       •
                                                                5,483views
                                                                           •I     •~    0"3/712


                                                                Fortnit e AIMBOT HACKING GAMEPLAY! (Fornite AIMBOT + ESP] 20 KILLS!
                                                                                                                                                                      111,   122   . , 17         ,. SHARE    r., SAVE
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      j
                                                                0          csv
                                                                           P!..t:I :ot-~ on May 17. 2019

                                                                           htt;,.sJ/shoppy.gg/ @SropCamDad
                                                                                                                                                                                                             SUBSCRIBE 12.K




                                                                           h::tp.s://01scordaop.com/invrte/ eCQMz9k.
                                                                           hrrpsJ/disc.ordapp.comJ,nv-1e/ eCQMz9k.




                                                                           I
                                                                           Category
                                                                                           ~ rtnite
                                                                                           2017
                                                                                           BROWSE GAME


                                                                                                  Gaming
                                                                                                            >                           0       Gaming
                                                                                                                                                BROWSE All GAMING )




                                                                           Music in this video
                                                                           l earn more
                                                                 Caselisten
                                                                       5:19-cv-00250-FL               Document 1-3 Filed 06/18/19 Page 4 of 7
                                                                            ad-free with YouTube Premium
                                                                                                                                                                                                                         3
                                                                           Song                   Trippin
                      i    https://www.y outu be.com/wat ch?v=83Cd6-HHSEc

::!   Apps   •     Stuff   •   Yo utube     •         Duke      citi Citiba nk    dl    Resetve        •        Epic


       D YouTube                                                                                                       Search


                                                ...     .....                                                                                ,..                               IJD_fP     120
                                                                                                                       ,,, , ,
                                                                                                                            .        ,         .,   NE '.,.-
                                                                                                                                                        •
                                                                                                                          ~·
                                                                                                                                 f

                                                                                                           '-




                                                                                           \                             \
                                                                                                                ~
                                                                                                   ,   -

                                                                                                                                         •




                                          •I    •,     3:44 /1128


                                Fortnite * AIMBOP (HACK/CHEAT] Gameplay (Nexuscheat s]
                                90,184 views                                                                                                                                     111,   1.2K    .,, 456   ,,. SHARI,    I'+ SAVE




                                e         CBV
                                          Publ1s '1-~0r! Moy27. 2019


                                          r'tt.ps://shopr,y.gg/ @ShopCamOad
                                                                                                                                                                                                                       SUBSCRIBE 12K



                                          t-ttps://snoppy.99/ @ShcpCamOad

                                          Oftkial dtscord .ser\'ear; hnps'.//discord.gg/MsXva2U

                                               Tod ay i am showing oif my fottnhe cile.:t nexus.
                                          never be;;..o de:-ec-ed on eacor tr-, and upda1ed frequent ly including a hwid spoofer. send sa!es
                                          t hrough shop.py for now

                                          t-ttps://nexus,c,iu ts.e<:/


                                                          i=ormite
                                                          2017
                                                          BROWSE GAME >
                                                         Case 5:19-cv-00250-FL Document 1-3 Filed 06/18/19 Page 5 of 7
                                                                                                                                                     0         Gaming
                                                                                                                                                               BROWSE ALL GAMING )
                                                                                                                                                                                                                                   4
                                                                 Gamin-g
f-    •       C       i    https://www.youtube.com/watch?v=p0NPQ8LTzlg
...... Apps
·-
-
              •
       D YouTube
                   Stuff   8   Youtube
                                           •      Duke         cffi Citibank
                                                                                  • • Reserve           Epic

                                                                                                               [ Search




                                Fortnite *HACK GAMEPLAY!· AIMBOTIESPiWALLHACK (NOTCLICKBAIT!)
                                151,859 views                                                                                                                111, 1.7K   4'1 641   ,+ SHARf    .... SAVE




                                0        CBV
                                         Strea.....ed h•,e on ~..ar30. W19

                                         https://d1scotdapp.c-om/ invite/ eCQMz9,;
                                                                                                                                                                                              SUBSCRIBE 12K



                                         https://discotdapp.c~m/ invite/ eCQMz9k




                                         I
                                         Category
                                                         Formite
                                                         2017
                                                         BROWS£ GAME


                                                                Gamffi9
                                                                             >                                                         0   Gaming
                                                                                                                                           BROWS£ All GAMING )




                                         Music in this video

                                         learn more
                                         listen a d-fre,e with YouTube Premium
                                         Song                   Congratulations

                                         Artist
                                                         Case  5:19-cv-00250-FL Document 1-3 Filed 06/18/19 Page 6 of 7
                                                            Post Malone                                                                                                                                    5
                                         Licensed to            UMG {on behalf of Universal Recor6s}: SOLAR Music Rights Management.
f- •        C       i    https://www.youtu be.com/watch?v= Fl<JXYWi20fO

::,: Apps   •    Stuff   D Youtube      •     Duke       citi Citibank   dll   Reserve   •   Epic

     D YouTube                                                                                      Search




                              Fortnite AJMBOT + ESP HACKING [LIVE]! (NOT clickbait]
                              309,309 views                                                                                            ,., 521<   411   21<   ,+ SHARE    ;;;. SAVE




                              e       CBV
                                      Su~a ~ h'f"' on th.y20. 2019

                                      https://shopl)y.gg/ @ShopCamOad
                                                                                                                                                                         SUBSCRiBE 12K



                                      flttps://snoppy.gg/ @:ShopCamOad
                                      https://s.noppy.99/@ShopCamOad

                                      https://discotd.gg/ eCQMz9k
                                      fl.ttps://discord.gg/ eCQMz9k.
                                      https://d1sco.rd.99/ eCOMt 9k




                                      I
                                     Category

                                      SHOW LESS
                                                    Fortnite
                                                    2017
                                                    BROWSEGAME >


                                                           Gaming
                                                                                                             0   Gaming
                                                                                                                 BROWSE All GAMING )




                                                    Case 5:19-cv-00250-FL Document 1-3 Filed 06/18/19 Page 7 of 7
                              1,051 Comments         ~     SORTBY                                                                                                                     6
